UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/29/2012 ITEM 1. REPORT TO STOCKHOLDERS DWS Variable NAV Money Fund Semiannual Report to Shareholders February 29, 2012 Contents 3 Portfolio Summary 4 Investment Portfolio 7 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 15 Information About Your Fund's Expenses 17 Investment Management Agreement Approval 21 Summary of Management Fee Evaluation by Independent Fee Consultant 25 Account Management Resources 27 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks preservation of capital, the net asset value per share of the fund will fluctuate, and you could lose money by investing in the fund. Unlike a traditional money market fund, the fund will not use the amortized cost method of valuation and does not seek to maintain a stable share price of $1.00. As a result, the fund's share price, which is its net asset value per share (NAV), will vary and reflect the effects of unrealized appreciation and depreciation and realized losses and gains. Money Market investments are subject to interest-rate and credit risks. When interest rates rise, prices generally fall. In addition, any unexpected behavior in interest rates could increase the volatility of the fund's yield and could hurt fund performance. Prepayments could also create capital gain tax liability in some instances. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although individual securities may outperform the market, the entire market may decline as a result of rising interest rates, regulatory developments or deteriorating economic conditions. Any investments in money market instruments of foreign issuers are subject to some of the risks of foreign investing, such as unfavorable political and legal developments, limited financial information, and regulatory risk and, economic and financial instability. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of February 29, 2012 (Unaudited) Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 5.0% Procter & Gamble Co., 1.375%, 8/1/2012 (Cost $502,337) Commercial Paper 48.2% Issued at Discount* Antalis U.S. Funding Corp., 144A, 0.27%, 3/1/2012 Erste Finance Delaware LLC, 0.18%, 3/1/2012 General Electric Co., 0.09%, 3/1/2012 Hannover Funding Co., LLC, 0.47%, 3/12/2012 HSBC Bank (U.S.A.), NA, 0.26%, 5/4/2012 Kells Funding LLC, 144A, 0.61%, 4/25/2012 Oversea-Chinese Banking Corp. Ltd., 0.22%, 3/15/2012 Salisbury Receivables Co., LLC, 144A, 0.22%, 3/7/2012 Skandinaviska Enskilda Banken AB, 0.39%, 4/23/2012 Svenska Handelsbanken AB, 0.28%, 5/11/2012 Swedbank AB, 0.525%, 5/14/2012 Tasman Funding, Inc., 144A, 0.25%, 3/1/2012 Versailles Commercial Paper LLC, 144A, 0.42%, 3/13/2012 Victory Receivables Corp., 144A, 0.18%, 3/15/2012 Total Commercial Paper (Cost $4,832,785) Short-Term Notes 5.0% Bank of Nova Scotia, 0.35%, 11/9/2012 (Cost $500,000) Municipal Investments 30.0% Allegheny County, PA, Hospital Development Authority Revenue, UPMC Senior Living Corp., 0.17%**, 7/15/2028, LIQ: Fannie Mae BlackRock MuniYield New York Quality Fund, Inc., Series W-7-2477, 144A, AMT, 0.28%**, 5/1/2041, LIQ: Citibank NA Channahon, IL, Morris Hospital Revenue, Series D, 0.14%**, 12/1/2032, LOC: U.S. Bank NA Colorado, Housing Finance Authority, Single Family Mortgage Revenue, "I", Series A-3, AMT, 0.14%**, 5/1/2038, LOC: Fannie Mae, Freddie Mac Harris County, TX, Cultural Education Facilities Finance Corp., Special Facilities Revenue, Texas Medical Center, Series B-2, 0.1%**, 9/1/2031, LOC: JPMorgan Chase & Co. Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.14%**, 4/1/2033, LOC: Northern Trust Co. Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.31%**, 5/5/2041, LIQ: Barclays Bank PLC Pennsylvania, State Economic Development Financing Authority Revenue, NHS-AVS LLC, 0.15%**, 12/1/2038, LOC: TD Bank NA Total Municipal Investments (Cost $3,015,000) Government & Agency Obligations 11.7% U.S. Treasury Obligations U.S. Treasury Bill, 0.088%*, 10/18/2012 U.S. Treasury Notes: 0.375%, 8/31/2012 0.625%, 6/30/2012 0.625%, 7/31/2012 0.75%, 5/31/2012 1.375%, 10/15/2012 Total Government & Agency Obligations (Cost $1,174,952) % of Net Assets Value ($) Total Investment Portfolio (Cost $10,025,074)+ Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. ** Variable rate demand notes and variable rate demand preferred notes are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of February 29, 2012. + The cost for federal income tax purposes was $10,025,074. At February 29, 2012, net unrealized appreciation for all securities based on tax cost was $415. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $483 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $68. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax LIQ: Liquidity Facility LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 29, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (a) $
